In a matrimonial action in which the parties were divorced by judgment dated October 22, 1998, the plaintiff former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated December 15, 1998, as denied that branch of her motion which was for reargument and upon, in effect, granting that branch of her motion which was for renewal, adhered to the prior determination in an order dated May 19, *2731998, denying her motion, inter alia, to enforce certain provisions of the parties’ stipulation of settlement.
Ordered that the appeal from so much of the order as denied reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
As the Supreme Court considered matters raised in reply papers which the plaintiff had allegedly been unable to interpose on her prior motion, the order on appeal is properly characterized, in part, as one granting renewal (see, Mitchell v Mendez, 107 AD2d 737). Furthermore, the court correctly determined that the plaintiff had not established her entitlement to any substantive relief. Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.